Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 03/15/2022, in which claim 18 is amended. Claims 1-20 are currently pending.
Response to Arguments
Applicants submit the following argument.
“Without acquiescing to the merits of these rejections, the Applicant has filed an e-Terminal Disclaimer with respect to U.S. Patent No. 10,831,281.
Without acquiescing to the merits of these rejections, the Applicant has filed an e-Terminal Disclaimer with respect to U.S. Patent No. 10,281,987.”

Examiner notes that an e-Terminal Disclaimer was not filed for either U.S. Patent No. 10,831,281, nor U.S. Patent No. 10,281,987.
As to claims 11, 14, and 18, applicants submit the following argument.
“Applicant, however, respectfully disagrees and submits that the first gesture primitive, recited in claim 11, is not the same thing as a stylus. Instead, a stylus may be considered to be a control object. In other words, the stylus is not a first gesture primitive, though a stylus (e.g., being a control object) can be used to form a first gesture primitive. … Hosenpud does not teach or suggest a gesture component, or complete gestures, that include or correspond to a path traversed by a control object (e.g., stylus 130).”

The examiner respectfully disagrees. Hosenpud discloses that a stylus, display 150, a 3D scene, and virtual surface are displayed to the user in a 3D environment via eyewear 140 [See ¶-82, 71, 73]. A skilled artisan would understand that since physical objects and virtual elements are shown, the 3D scene constitutes augmented reality as suggested by Fig 6. A virtual plane may be generated beginning at the location of the tip (single point) of a stylus (current location), and with the orientation of the stylus (tracked orientation) [See ¶-82]. The tip is the pointing direction of the stylus “extending along a length of the single point of the first gesture primitive”. The tip of the stylus may be used to set the orientation (“orientation and a location”) the virtual plane [See ¶-89]. Cameras are utilized to track the user input/stylus [See ¶-74]. A skilled artisan would understand that the stylus input causes a digital representation (first gesture primitive) of the input to be generated by the cameras. Each frame of the camera capturing a different digital representation of a complete gesture.
Applicant’s arguments dated 03/15/2022 have been fully considered, but they are not deemed to be persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-12, 14-15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 8 of U.S. Patent No. 10831281. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely omitting/adding steps or elements along with their functions.
As to claim 11, claim 1 of US 10831281 B2 discloses a method including: receiving a position of a detected virtual interaction between a detected first gesture primitive and a virtual plane defined in three-dimensional (3D) sensory space that is within a 3D field of view, ["a virtual interaction between a first gesture primitive of the compound free-space gesture and a virtual plane defined in the 3D sensory space that is within a 3D field of view"]
wherein an orientation and a location of the virtual plane is dependent upon a current location and a tracked orientation of a pointing direction of a single point of the first gesture primitive extending along a length of the single point of the first gesture primitive; ["wherein an orientation and location of the virtual plane is dependent upon a current location and a tracked orientation of a pointing direction of a single point of the first gesture primitive extending along a length of the single point of the first gesture primitive"]
responsive to the received position, tentatively selecting a displayed proximate interface control and indicating the tentative selection of the proximate interface control, the tentative selection of the proximate interface control representing a selection of the proximate interface control; ["responsive to a position of the virtual interaction with the virtual plane, tentatively selecting the proximate interface control displayed on the physical screen and visually indicating, on the physical screen, the tentative selection of the proximate interface control, the tentative selection of the proximate interface control representing a selection of the proximate interface control"]
detecting a second gesture primitive (i) anywhere in the 3D field of view, (ii) without maintaining a virtual contact between the first gesture primitive and the virtual plane and (iii) while the proximate interface control remains tentatively selected; and ["detecting a second gesture primitive of the compound free-space gesture (i) anywhere in the 3D field of view, (ii) without maintaining a virtual contact between the first gesture primitive of the compound free-space gesture and the virtual plane and (iii) while the proximate interface control remains tentatively selected; and"]
providing a signal to initiate a function corresponding to the proximate interface control based on the second gesture primitive ["initiating the function corresponding to the proximate interface control based on the second gesture primitive."].  
As to claim 12, claim 1 of US 10831281 B2 discloses the method of claim 11, wherein the tentative selection of the proximate interface control is performed without activating the function corresponding to the proximate interface control ["the tentative selection of the proximate interface control representing a selection of the proximate interface control without activating a function corresponding to the proximate interface control;"].  
As to claim 14, claim 4 of US 10831281 B2 discloses a method including: …wherein an orientation and a location of the virtual plane is dependent upon a current location and a tracked orientation of a pointing direction of a single point of the first gesture primitive extending along a length of the single point of the first gesture primitive; ["an orientation and location of the virtual plane is dependent upon a current location and a tracked orientation of a pointing direction of a single point of the first gesture primitive extending along a length of the single point of the first gesture primitive"]
 receiving a second virtual interaction between a second gesture primitive and the virtual plane; ["a first virtual interaction between a first gesture primitive of the compound free-space gesture and a virtual plane"]
responsive to a position of the second virtual interaction with the virtual plane, tentatively selecting a displayed proximate modality control and indicating the tentative selection of the proximate modality control, the tentative selection of the proximate modality control representing a selection of the proximate modality control; ["responsive to a position of the second virtual interaction with the virtual plane, tentatively selecting the proximate modality control displayed on the physical screen and visually indicating, on the physical screen, the tentative selection of the proximate modality control, the tentative selection of the proximate modality control representing a selection of the proximate modality control"]
detecting a third gesture primitive (i) anywhere in the 3D field of view, (ii) without maintaining a virtual contact between the first gesture primitive and the virtual plane and (iii) while the proximate modality control remains tentatively selected; and ["detecting a third gesture primitive of the compound free-space gesture (i) anywhere in the 3D field of view, (ii) without maintaining a virtual contact between the first gesture primitive of the compound free-space gesture and the virtual plane and (iii) while the proximate modality control remains tentatively selected; and"] 
providing a signal to initiate a function corresponding to the proximate modality control based on the third gesture primitive ["initiating the function corresponding to the proximate modality control the third gesture primitive."]. 
Claim 4 of US 10831281 B2 does not explicitly teach "receiving a first virtual interaction between a first gesture primitive in an augmented reality (AR) environment and a virtual plane in a three-dimensional (3D) sensory space that is within a 3D field of view,".
However, it would have been obvious that a user could perform an virtual contact prior to the virtual contact described in the claims in a similar manner. I.e. it would be obvious to repeat the same steps. Thus the limitation "detecting a compound free-space gesture in an augmented reality (AR) environment… a first virtual interaction between a first gesture primitive of the compound free-space gesture and a virtual plane in a three-dimensional (3D) sensory space that is within a 3D field of view," would be repeated prior to the limitations of claim 4 in order teach the current claim 14.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 4 of US 10831281 B1 to incorporate the same teachings again.
Motivation to do so would be to allow users to repeat the steps more than once.
As to claim 15, claim 4 of US 10831281 B2 discloses the method of claim 14, wherein the tentative selection of the proximate modality control is performed without activating the function corresponding to the proximate modality control ["the tentative selection of the proximate modality control representing a selection of the proximate modality control without activating a function corresponding to the proximate modality control;"].  
As to claim 17, claim 4 of US 10831281 B2 discloses the method of claim 14, wherein the indicating of the tentative selection of the proximate modality control is done visually ["visually indicating, on the physical screen, the tentative selection of the proximate modality control"].  
As to claim 18, claim 8 of US 10831281 B2 discloses a method including: receiving a position of a detected virtual contact between a first control object and a virtual plane defined as substantially perpendicular to an orientation of a pointing direction of the first control object extending along a length of the first control object in a three-dimensional (3D) sensory space; … ["a virtual contact between a first control object and a virtual plane computationally defined as substantially perpendicular to an orientation of a pointing direction of the first control object extending along a length of the first control object in the 3D sensory space,"]
responsive to the received position, tentatively selecting a displayed proximate interface control and indicating the tentative selection of the proximate interface control, the tentative selection of the proximate interface control representing a selection of the proximate interface control; ["responsive to a position of the virtual contact with the virtual plane, tentatively selecting the proximate interface control displayed on the physical screen and visually indicating, on the physical screen, the tentative selection of the proximate interface control, the tentative selection of the proximate interface control representing a selection of the proximate interface control"]
detecting a free-space confirmatory gesture of a second control object (i) anywhere in a 3D field of view, (ii) without maintaining the virtual contact between the first control object and the virtual plane and (iii) while the proximate interface control remains tentatively selected; and ["detecting a free-space confirmatory gesture of a second control object (i) anywhere in a 3D field of view, (ii) without maintaining the virtual contact between the first control object and the virtual plane and (iii) while the proximate interface control remains tentatively selected; and"]
providing a signal to initiate a function corresponding to the proximate interface control based on the free-space confirmatory gesture ["initiating the function corresponding to the proximate interface control based on the free-space confirmatory gesture."].
Claim 8 of US 10831281 B2 does not explicitly teach “generating a first gesture primitive based, at least in part, on the position of the detected virtual contact between the first control object and the virtual plane, wherein an orientation and location of the virtual plane is dependent upon a location and a tracked orientation of the pointing direction of the first gesture primitive extending along the length of the first gesture primitive”.
However, claim 8 of US 10831281 B2 discloses "a virtual contact between a first control object and a virtual plane computationally defined as substantially perpendicular to an orientation of a pointing direction of the first control object extending along a length of the first control object in the 3D sensory space, wherein an orientation and location of the virtual plane is dependent upon a location and a tracked orientation of the pointing direction of the first control object extending along the length of the first control object without being dependent upon an orientation of a physical screen for displaying a proximate interface control." It would have been obvious to modify the limitations to claim the gesture signal (first gesture primitive) caused by the first control object/virtual contact.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 8 of US 10831281 B2 to incorporate the gesture signal.
Motivation to do so would be to broaden the claimed limitations. Additional motivation to do so would be to encapsulate the digital representation of the user input.
As to claim 19, claim 8 of US 10831281 B2 discloses the method of claim 18, the tentative selection of the proximate interface control is performed without activating a function corresponding to the proximate interface control ["the tentative selection of the proximate interface control representing a selection of the proximate interface control without activating a function corresponding to the proximate interface control;"]. 
Claims 13, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, and 8 of U.S. Patent No. 10831281 in view of Rafii (US 8854433 B1).
As to claim 13, claim 1 of U.S. Patent No. 10831281 does not disclose “wherein the indicating of the tentative selection of the proximate interface control is done haptically.”
On the other hand, Rafii does teach “wherein the indicating of the tentative selection of the proximate interface control is done haptically.”
Rafii discloses that a user may interact with a virtual plane 62 [See Col 18, Ln 30-49]. The user interaction causes haptic feedback to be provided to the user [See Col 19, Ln 15-20]. Haptic feedback may be done via a ring 90 [See Col 22, Ln 4-5].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 1 of U.S. Patent No. 10831281 to incorporate the teachings of Rafii's virtual plane haptic feedback.
Motivation to do so would be to allow the user to know that a desired virtual zone has been engaged, as taught by Rafii [See Col 22, Ln 12-14].
As to claim 16, claim 4 of U.S. Patent No. 10831281 does not disclose “wherein the indicating of the tentative selection of the proximate modality control is done haptically.”
On the other hand, Rafii does teach “wherein the indicating of the tentative selection of the proximate interface control is done haptically.”
Rafii discloses that a user may interact with a virtual plane 62 [See Col 18, Ln 30-49]. The user interaction causes haptic feedback to be provided to the user [See Col 19, Ln 15-20]. Haptic feedback may be done via a ring 90 [See Col 22, Ln 4-5].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 4 of U.S. Patent No. 10831281 to incorporate the teachings of Rafii's virtual plane haptic feedback.
Motivation to do so would be to allow the user to know that a desired virtual zone has been engaged, as taught by Rafii [See Col 22, Ln 12-14].
As to claim 20, claim 8 of U.S. Patent No. 10831281 does not disclose “wherein the indicating of the tentative selection of the proximate interface control is done haptically.”
On the other hand, Rafii does teach “wherein the indicating of the tentative selection of the proximate interface control is done haptically.”
Rafii discloses that a user may interact with a virtual plane 62 [See Col 18, Ln 30-49]. The user interaction causes haptic feedback to be provided to the user [See Col 19, Ln 15-20]. Haptic feedback may be done via a ring 90 [See Col 22, Ln 4-5].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 8 of U.S. Patent No. 10831281 to incorporate the teachings of Rafii's virtual plane haptic feedback.
Motivation to do so would be to allow the user to know that a desired virtual zone has been engaged, as taught by Rafii [See Col 22, Ln 12-14]. 
Claims 1-2, 4-12, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 5-10 of U.S. Patent No. 10281987. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely omitting/adding steps or elements along with their functions.
As to claim 1, claim 1 of US 10281987 B1 discloses a method including: receiving a position of a detected virtual contact between a control object and a virtual plane defined as substantially perpendicular to an orientation of a pointing direction of the control object extending along a length of the control object in a three-dimensional (3D) sensory space that is within a 3D field of view, ["…detecting a virtual contact between a control object and a virtual plane computationally defined as substantially perpendicular to an orientation of a pointing direction of the control object extending along a length of the control object in the 3D sensory space that is within the 3D field of view,"]
an orientation and a location of the virtual plane being updated in response to a single tip of the control object being at rest or moving with constant velocity; ["wherein the orientation and location of the virtual plane are updated in response to the single tip of the control object being at rest or moving with constant velocity;"]
responsive to the received position, tentatively selecting a displayed proximate interface control and indicating the tentative selection of the proximate interface control, the tentative selection of the proximate interface control representing a selection of the proximate interface control; ["responsive to a position of the virtual contact with the virtual plane, tentatively selecting the proximate interface control displayed on the physical screen and visually indicating, on the physical screen, the tentative selection of the proximate interface control, the tentative selection of the proximate interface control representing a selection of the proximate interface control…"]
detecting a free-space confirmatory gesture of the control object (i) anywhere in the 3D field of view, (ii) without maintaining the virtual contact between the control object and the virtual plane and (iii) while the proximate interface control remains tentatively selected; and ["detecting a free-space confirmatory gesture of the control object (i) anywhere in the 3D field of view, (ii) without maintaining the virtual contact between the control object and the virtual plane and (iii) while the proximate interface control remains tentatively selected; and"]
providing a signal to initiate a function corresponding to the proximate interface control based on the free-space confirmatory gesture ["initiating the function corresponding to the proximate interface control based on the free-space confirmatory gesture"].  
As to claim 2, claim 1 of US 10281987 B1 discloses the method of claim 1, wherein the tentative selection of the proximate interface control is performed without activating the function corresponding to the proximate interface control ["…the tentative selection of the proximate interface control representing a selection of the proximate interface control without activating a function corresponding to the proximate interface control;"].  
As to claim 4, claim 1 of US 10281987 B1 discloses the method of claim 1, wherein the indicating of the tentative selection of the proximate interface control is done visually ["…visually indicating, on the physical screen, the tentative selection of the proximate interface control"].  
As to claim 5, claim 5 of US 10281987 B1 discloses the method of claim 1, wherein the free-space confirmatory gesture is specific to the tentatively selected proximate interface control ["wherein the free-space confirmatory gesture is specific to the tentatively selected proximate interface control."].
As to claim 6, claim 6 of US 10281987 B1 discloses the method of claim 1, further including unselecting the tentatively selected proximate interface control in response to a free-space ratificatory gesture ["further including unselecting the tentatively selected proximate interface control in response to a free-space ratificatory gesture."].  
As to claim 7, claim 7 of US 10281987 B1 discloses the method of claim 6, wherein the free-space ratificatory gesture is specific to the tentatively selected proximate interface control ["wherein the free-space ratificatory gesture is specific to the tentatively selected proximate interface control."].  
As to claim 8, claim 8 of US 10281987 B1 discloses the method of claim 6, wherein the free-space ratificatory gesture represents another virtual contact between the control object and the virtual plane that is directionally opposite to the virtual contact that caused the tentative selection of the proximate interface control ["wherein the free-space ratificatory gesture represents another virtual contact between the control object and the virtual plane that is directionally opposite to the virtual contact that caused the tentative selection of the proximate interface control."].  
As to claim 9, claim 9 of US 10281987 B1 discloses the method of claim 1, wherein the tentative selection of the proximate interface control responsive to the position of the virtual contact with the virtual plane further includes selecting a particular interface control positioned at a normal from a point of the virtual contact to a physical screen displaying the particular interface control ["wherein the tentative selection of the proximate interface control responsive to the position of the virtual contact with the virtual plane further includes selecting a particular interface control positioned at a normal from a point of the virtual contact to the physical screen displaying the particular interface control."].  
As to claim 10, claim 10 of US 10281987 B1 discloses the method of claim 1, further including tentatively selecting an interface control responsive to the position of the virtual contact with the virtual plane based on pre-designated preferences ["further including tentatively selecting an interface control responsive to the position of the virtual contact with the virtual plane based on pre-designated preferences."].  
As to claim 11, claim 1 of US 10281987 B1 discloses a method including: receiving a position of a detected virtual interaction between a detected first gesture primitive and a virtual plane defined in three-dimensional (3D) sensory space that is within a 3D field of view, ["…detecting a virtual contact between a control object and a virtual plane computationally defined as substantially perpendicular to an orientation of a pointing direction of the control object extending along a length of the control object in the 3D sensory space that is within the 3D field of view,"]
wherein an orientation and a location of the virtual plane is dependent upon a current location and a tracked orientation of a pointing direction of a single point of the first gesture primitive extending along a length of the single point of the first gesture primitive; ["wherein an orientation and location of the virtual plane is dependent upon a location and a tracked orientation of the pointing direction of the control object extending along the length of a single tip of the control object…"]
responsive to the received position, tentatively selecting a displayed proximate interface control and indicating the tentative selection of the proximate interface control, the tentative selection of the proximate interface control representing a selection of the proximate interface control; ["responsive to a position of the virtual contact with the virtual plane, tentatively selecting the proximate interface control displayed on the physical screen and visually indicating, on the physical screen, the tentative selection of the proximate interface control, the tentative selection of the proximate interface control representing a selection of the proximate interface control"]
detecting a second gesture primitive (i) anywhere in the 3D field of view, (ii) without maintaining a virtual contact between the first gesture primitive and the virtual plane and (iii) while the proximate interface control remains tentatively selected; and ["detecting a free-space confirmatory gesture of the control object (i) anywhere in the 3D field of view, (ii) without maintaining the virtual contact between the control object and the virtual plane and (iii) while the proximate interface control remains tentatively selected; and"]
providing a signal to initiate a function corresponding to the proximate interface control based on the second gesture primitive ["initiating the function corresponding to the proximate interface control based on the free-space confirmatory gesture."].
As to claim 12, claim 1 of US 10281987 B1 discloses the method of claim 11, wherein the tentative selection of the proximate interface control is performed without activating the function corresponding to the proximate interface control ["…the tentative selection of the proximate interface control representing a selection of the proximate interface control without activating a function corresponding to the proximate interface control;"]. 
As to claim 18, claim 1 of US 10281987 B1 discloses a method including: receiving a position of a detected virtual contact between a first control object and a virtual plane defined as substantially perpendicular to an orientation of a pointing direction of the first control object extending along a length of the first control object in a three-dimensional (3D) sensory space; … ["detecting a virtual contact between a control object and a virtual plane computationally defined as substantially perpendicular to an orientation of a pointing direction of the control object extending along a length of the control object in the 3D sensory space …"]
wherein an orientation and location of the virtual plane is dependent upon a location and a tracked orientation of the pointing direction of the first control object extending along the length of the first control object responsive to the received position, ["wherein an orientation and location of the virtual plane is dependent upon a location and a tracked orientation of the pointing direction of the control object extending along the length of a single tip of the control object… ". A skilled artisan would understand that the location of the plane being updated based upon the tracked location of the control object requires that the position must be determined and received]
responsive to the received position, tentatively selecting a displayed proximate interface control and indicating the tentative selection of the proximate interface control, the tentative selection of the proximate interface control representing a selection of the proximate interface control; ["responsive to a position of the virtual contact with the virtual plane, tentatively selecting the proximate interface control displayed on the physical screen and visually indicating, on the physical screen, the tentative selection of the proximate interface control, the tentative selection of the proximate interface control representing a selection of the proximate interface control"]
detecting a free-space confirmatory gesture of a second control object (i) anywhere in a 3D field of view, (ii) without maintaining the virtual contact between the first control object and the virtual plane and (iii) while the proximate interface control remains tentatively selected; and ["detecting a free-space confirmatory gesture of the control object (i) anywhere in the 3D field of view, (ii) without maintaining the virtual contact between the control object and the virtual plane and (iii) while the proximate interface control remains tentatively selected; and"]
providing a signal to initiate a function corresponding to the proximate interface control based on the free-space confirmatory gesture ["initiating the function corresponding to the proximate interface control based on the free-space confirmatory gesture."].
Claim 1 of US 10281987 B1 does not explicitly teach “generating a first gesture primitive based, at least in part, on the position of the detected virtual contact between the first control object and the virtual plane, wherein an orientation and location of the virtual plane is dependent upon a location and a tracked orientation of the pointing direction of the first gesture primitive extending along the length of the first gesture primitive”.
However, claim 1 of US 10281987 B1 discloses " a virtual contact between a control object and a virtual plane computationally defined as substantially perpendicular to an orientation of a pointing direction of the control object extending along a length of the control object in the 3D sensory space that is within the 3D field of view, wherein an orientation and location of the virtual plane is dependent upon a location and a tracked orientation of the pointing direction of the control object extending along the length of a single tip of the control object without being dependent upon an orientation of a physical screen for displaying a proximate interface control". It would have been obvious to modify the limitations to claim the gesture signal (first gesture primitive) caused by the first control object/virtual contact.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 1 of US 10281987 B1 to incorporate the gesture signal.
Motivation to do so would be to broaden the claimed limitations. Additional motivation to do so would be to encapsulate the digital representation of the user input.
As to claim 19, claim 1 of US 10281987 B1 discloses the method of claim 18, the tentative selection of the proximate interface control is performed without activating a function corresponding to the proximate interface control ["…the tentative selection of the proximate interface control representing a selection of the proximate interface control without activating a function corresponding to the proximate interface control;"].
Claims 3, 13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10281987 in view of Rafii (US 8854433 B1).
As to claim 3, claim 1 of U.S. Patent No. 10831281 does not disclose “wherein the indicating of the tentative selection of the proximate interface control is done haptically.”
On the other hand, Rafii does teach “wherein the indicating of the tentative selection of the proximate interface control is done haptically.”
Rafii discloses that a user may interact with a virtual plane 62 [See Col 18, Ln 30-49]. The user interaction causes haptic feedback to be provided to the user [See Col 19, Ln 15-20]. Haptic feedback may be done via a ring 90 [See Col 22, Ln 4-5].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 1 of U.S. Patent No. 10831281 to incorporate the teachings of Rafii's virtual plane haptic feedback.
Motivation to do so would be to allow the user to know that a desired virtual zone has been engaged, as taught by Rafii [See Col 22, Ln 12-14].
As to claim 13, claim 1 of U.S. Patent No. 10831281 does not disclose “wherein the indicating of the tentative selection of the proximate interface control is done haptically.”
On the other hand, Rafii does teach “wherein the indicating of the tentative selection of the proximate interface control is done haptically.”
Rafii discloses that a user may interact with a virtual plane 62 [See Col 18, Ln 30-49]. The user interaction causes haptic feedback to be provided to the user [See Col 19, Ln 15-20]. Haptic feedback may be done via a ring 90 [See Col 22, Ln 4-5].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 1 of U.S. Patent No. 10831281 to incorporate the teachings of Rafii's virtual plane haptic feedback.
Motivation to do so would be to allow the user to know that a desired virtual zone has been engaged, as taught by Rafii [See Col 22, Ln 12-14]. 
As to claim 20, claim 1 of U.S. Patent No. 10831281 does not disclose “wherein the indicating of the tentative selection of the proximate interface control is done haptically.”
On the other hand, Rafii does teach “wherein the indicating of the tentative selection of the proximate interface control is done haptically.”
Rafii discloses that a user may interact with a virtual plane 62 [See Col 18, Ln 30-49]. The user interaction causes haptic feedback to be provided to the user [See Col 19, Ln 15-20]. Haptic feedback may be done via a ring 90 [See Col 22, Ln 4-5].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 1 of U.S. Patent No. 10831281 to incorporate the teachings of Rafii's virtual plane haptic feedback.
Motivation to do so would be to allow the user to know that a desired virtual zone has been engaged, as taught by Rafii [See Col 22, Ln 12-14].
Claims 14-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10281987 in view of Maciocci et al (US 20140063060 A1 thereafter “Maciocci”). 
As to claim 14, claim 1 of US 10281987 B1 discloses a method including:  … wherein an orientation and a location of the virtual plane is dependent upon a current location and a tracked orientation of a pointing direction of a single point of the first gesture primitive extending along a length of the single point of the first gesture primitive; ["wherein an orientation and location of the virtual plane is dependent upon a location and a tracked orientation of the pointing direction of the control object extending along the length of a single tip of the control object…"]
receiving a second virtual interaction between a second gesture primitive and the virtual plane; ["detecting a virtual contact between a control object and a virtual plane "]
responsive to a position of the second virtual interaction with the virtual plane, tentatively selecting a displayed proximate modality control and indicating the tentative selection of the proximate modality control, the tentative selection of the proximate modality control representing a selection of the proximate modality control; ["responsive to a position of the virtual contact with the virtual plane, tentatively selecting the proximate interface control displayed on the physical screen and visually indicating, on the physical screen, the tentative selection of the proximate interface control, the tentative selection of the proximate interface control representing a selection of the proximate interface control"]
detecting a third gesture primitive (i) anywhere in the 3D field of view, (ii) without maintaining a virtual contact between the first gesture primitive and the virtual plane and (iii) while the proximate modality control remains tentatively selected; and ["detecting a free-space confirmatory gesture of the control object (i) anywhere in the 3D field of view, (ii) without maintaining the virtual contact between the control object and the virtual plane and (iii) while the proximate interface control remains tentatively selected; and"]
providing a signal to initiate a function corresponding to the proximate modality control based on the third gesture primitive ["initiating the function corresponding to the proximate interface control based on the free-space confirmatory gesture."]. 
Claim 1 of US 10281987 B1 does not explicitly teach "receiving a first virtual interaction between a first gesture primitive in an augmented reality (AR) environment and a virtual plane in a three-dimensional (3D) sensory space that is within a 3D field of view, …".
However, it would have been obvious that a user could perform an virtual contact prior to the virtual contact described in the claims in a similar manner. I.e. it would be obvious to repeat the same steps. Thus the limitation "…detecting a virtual contact between a control object and a virtual plane computationally defined as substantially perpendicular to an orientation of a pointing direction of the control object extending along a length of the control object in the 3D sensory space that is within the 3D field of view," would be repeated prior to the limitations of claim 1 in order teach the current claim 14.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 1 of US 10281987 B1 to incorporate the same teachings again.
Motivation to do so would be to allow users to repeat the steps more than once.
However, claim 1 of US 10281987 B1 does not teach "first gesture primitive in an augmented reality (AR) environment …" (Emphasis added.)
On the other hand, Maciocci does teach “first gesture primitive in an augmented reality (AR) environment …" (Emphasis added.)
Maciocci discloses that a user may interact with a virtual surface using an augmented reality interface (augmented reality (AR) environment) [See ¶-86, 84, 108].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 1 of US 10281987 B1 to incorporate the teachings of Maciocci’s augmented reality.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Maciocci’s augmented reality would have predictably resulted in increasing the immersion and entertainment of the user.
As to claim 15, claim 1 of US 10281987 B1 discloses the method of claim 14, wherein the tentative selection of the proximate modality control is performed without activating the function corresponding to the proximate modality control ["…the tentative selection of the proximate interface control representing a selection of the proximate interface control without activating a function corresponding to the proximate interface control;"]. 
As to claim 17, claim 1 of US 10281987 B1 discloses the method of claim 14, wherein the indicating of the tentative selection of the proximate modality control is done visually ["…visually indicating, on the physical screen, the tentative selection of the proximate interface control"].
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10281987, in view of Maciocci et al (US 20140063060 A1 thereafter “Maciocci”), in view of Rafii (US 8854433 B1).
As to claim 16, claim 1 of U.S. Patent No. 10831281 does not disclose “wherein the indicating of the tentative selection of the proximate interface control is done haptically.”
On the other hand, Rafii does teach “wherein the indicating of the tentative selection of the proximate interface control is done haptically.”
Rafii discloses that a user may interact with a virtual plane 62 [See Col 18, Ln 30-49]. The user interaction causes haptic feedback to be provided to the user [See Col 19, Ln 15-20]. Haptic feedback may be done via a ring 90 [See Col 22, Ln 4-5].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 1 of U.S. Patent No. 10831281 to incorporate the teachings of Rafii's virtual plane haptic feedback.
Motivation to do so would be to allow the user to know that a desired virtual zone has been engaged, as taught by Rafii [See Col 22, Ln 12-14].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al (US 20100199221 A1 thereafter “Yeung”), in view of Hosenpud et al (US 20170102791 A1 thereafter “Hosenpud”).
As to claim 11, Yeung discloses a method including: receiving a position of a detected virtual interaction between a detected first gesture primitive and a virtual plane defined in three-dimensional (3D) sensory space that is within a 3D field of view, … [The user may provide a select action 202, shown in Figs 2BA-2BB, as a Z-In contact (first gesture primitive) between a user appendage HA and a virtual surface 112 (virtual plane) [See ¶-47]. As shown in Fig 1B, the virtual surface 112 is within space (three-dimensional (3D) sensory space) [See ¶-28]. A camera 140 captures the user's gestures with the virtual surface 112 [See ¶-40, 29], thus a skilled artisan would understand that the surface 112 is within the visible field of view of the camera 140 as suggested by Fig 1B. The surface 112 may be a plane [See ¶-27]]
responsive to the received position, tentatively selecting a displayed proximate interface control and indicating the tentative selection of the proximate interface control, the tentative selection of the proximate interface control representing a selection of the proximate interface control; [A user interface may be displayed for interaction by the user [See ¶-34, 79]. A cursor, shown in Fig 3DB, may be displayed on the screen as a small dot ("indicating the tentative selection") to notify the user of Z-in state (tentatively selecting) [See ¶-54]. The object (proximate interface control) shown in Fig 3DB is selected based on a Z-out state, as shown in Fig 3DC [See ¶-54], thus the Z-in gesture only tentatively selects the object]
detecting a second gesture primitive (i) anywhere in the 3D field of view, (ii) without maintaining a virtual contact between the first gesture primitive and the virtual plane and (iii) while the proximate interface control remains tentatively selected; and [The object shown in Fig 3DB is selected based on a Z-out state (second gesture primitive), as shown in Fig 3DC [See ¶-54]. A camera 140 captures the user's gestures with the virtual surface 112 [See ¶-40, 29], thus a skilled artisan would understand that the Z-out state is within the visible field of view of the camera 140 as suggested by Fig 1B. The Z-out is the removal of the user's appendage HA from contact with the virtual surface 112 ("without maintaining a virtual contact") as shown in Fig 2AA [See ¶-45]. The cursor remains on the object for selection, as shown in Figs 3DA-3DC [See ¶-54]]
providing a signal to initiate a function corresponding to the proximate interface control based on the second gesture primitive [The cursor display is merely a form of feedback, rather than the sole functionality and response to a user’s gestures. Fig 3DC shows that the object is selected in response to the Z-out gesture [See ¶-54]. The selection causes the display of details of the selected object, item, data value, or page [See ¶-54]. Thus the system activates a zoom function and display of details (respectively functions of the object) corresponding to the selected object].
However, Yeung does not teach "wherein an orientation and a location of the virtual plane is dependent upon a current location and a tracked orientation of a pointing direction of a single point of the first gesture primitive extending along a length of the single point of the first gesture primitive;".
On the other hand, Suzuki does teach "wherein an orientation and a location of the virtual plane is dependent upon a current location and a tracked orientation of a pointing direction of a single point of the first gesture primitive extending along a length of the single point of the first gesture primitive;".
Hosenpud discloses that a stylus, display 150, a 3D scene, and virtual surface are displayed to the user in a 3D environment via eyewear 140 [See ¶-82, 71, 73]. A skilled artisan would understand that since physical objects and virtual elements are shown, the 3D scene constitutes augmented reality as suggested by Fig 6. A virtual plane may be generated beginning at the location of the tip (single point) of a stylus (current location), and with the orientation of the stylus (tracked orientation) [See ¶-82]. The tip is the pointing direction of the stylus “extending along a length of the single point of the first gesture primitive”. The tip of the stylus may be used to set the orientation (“orientation and a location”) the virtual plane [See ¶-89]. Cameras are utilized to track the user input/stylus [See ¶-74]. A skilled artisan would understand that the stylus input causes a digital representation (first gesture primitive) of the input to be generated by the cameras. Each frame of the camera capturing a different digital representation of a complete gesture.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yeung’s 3D space gestures to incorporate the teachings of Hosenpud’s virtual plane generation.
Motivation to do so would be to allow the user to interact with a 3D scene, as taught by Hosenpud [See ¶-82].
As to claim 12, Yeung, and Hosenpud disclose the method of claim 11, wherein the tentative selection of the proximate interface control is performed without activating the function corresponding to the proximate interface control [Yeung, A cursor, shown in Fig 3DB, may be displayed on the screen as a small dot ("indicating the tentative selection") to notify the user of Z-in state (tentatively selecting) [See ¶-54]. The object (proximate interface control) shown in Fig 3DB is selected based on a Z-out state, as shown in Fig 3DC [See ¶-54], thus the Z-in gesture only tentatively selects the object ("without activating the function ") until the Z-out selects the object].
As to claim 14, Yeung discloses a method including: receiving a first virtual interaction between a first gesture primitive … and a virtual plane in a three-dimensional (3D) sensory space that is within a 3D field of view, … [The user may provide a select action 202, shown in Figs 2BA-2BB, as a Z-In contact (first gesture primitive) between a user appendage HA and a virtual surface 112 (virtual plane) [See ¶-47]. As shown in Fig 1B, the virtual surface 112 is within space (three-dimensional (3D) sensory space) [See ¶-28]. A camera 140 captures the user's gestures with the virtual surface 112 [See ¶-40, 29], thus a skilled artisan would understand that the surface 112 is within the visible field of view of the camera 140 as suggested by Fig 1B. The surface 112 may be a plane [See ¶-27]]
receiving a second virtual interaction between a second gesture primitive and the virtual plane; [The user may provide a select action 202, shown in Figs 2BA-2BB, as a Z-In contact (second gesture primitive) between a user appendage HA and a virtual surface 112 (virtual plane) [See ¶-47]. A skilled artisan would understand that another selection action 202 could be provided after the first is complete]
responsive to a position of the second virtual interaction with the virtual plane, tentatively selecting a displayed proximate modality control and indicating the tentative selection of the proximate modality control, the tentative selection of the proximate modality control representing a selection of the proximate modality control; [A user interface may be displayed for interaction by the user [See ¶-34, 79]. A cursor, shown in Fig 3DB, may be displayed on the screen as a small dot ("indicating the tentative selection") to notify the user of Z-in state (tentatively selecting) [See ¶-54]. The object (proximate interface control) shown in Fig 3DB is selected based on a Z-out state, as shown in Fig 3DC [See ¶-54], thus the Z-in gesture only tentatively selects the object]
detecting a third gesture primitive (i) anywhere in the 3D field of view, (ii) without maintaining a virtual contact between the first gesture primitive and the virtual plane and (iii) while the proximate modality control remains tentatively selected; and [The object shown in Fig 3DB is selected based on a Z-out state (third gesture primitive), as shown in Fig 3DC [See ¶-54]. A camera 140 captures the user's gestures with the virtual surface 112 [See ¶-40, 29], thus a skilled artisan would understand that the Z-out state is within the visible field of view of the camera 140 as suggested by Fig 1B. The Z-out is the removal of the user's appendage HA from contact with the virtual surface 112 ("without maintaining a virtual contact") as shown in Fig 2AA [See ¶-45]. The cursor remains on the object for selection, as shown in Figs 3DA-3DC [See ¶-54]]
providing a signal to initiate a function corresponding to the proximate modality control based on the third gesture primitive [The cursor display is merely a form of feedback, rather than the sole functionality and response to a user’s gestures. Fig 3DC shows that the object is selected in response to the Z-out gesture [See ¶-54]. The selection causes the display of details of the selected object, item, data value, or page [See ¶-54]. Thus the system activates a zoom function and display of details (respectively functions of the object) corresponding to the selected object].
However, Yeung does not teach "first gesture primitive in an augmented reality (AR) environment… wherein an orientation and a location of the virtual plane is dependent upon a current location and a tracked orientation of a pointing direction of a single point of the first gesture primitive extending along a length of the single point of the first gesture primitive;". (Emphasis added.)
On the other hand, Hosenpud does teach “first gesture primitive in an augmented reality (AR) environment… wherein an orientation and a location of the virtual plane is dependent upon a current location and a tracked orientation of a pointing direction of a single point of the first gesture primitive extending along a length of the single point of the first gesture primitive;”. (Emphasis added.)
Hosenpud discloses that a stylus, display 150, a 3D scene, and virtual surface are displayed to the user in a 3D environment via eyewear 140 [See ¶-82, 71, 73]. A skilled artisan would understand that since physical objects and virtual elements are shown, the 3D scene constitutes augmented reality as suggested by Fig 6. A virtual plane may be generated beginning at the location of the tip (single point) of a stylus (current location), and with the orientation of the stylus (tracked orientation) [See ¶-82]. The tip is the pointing direction of the stylus “extending along a length of the single point of the first gesture primitive”. The tip of the stylus may be used to set the orientation (“orientation and a location”) the virtual plane [See ¶-89]. Cameras are utilized to track the user input/stylus [See ¶-74]. A skilled artisan would understand that the stylus input causes a digital representation (first gesture primitive) of the input to be generated by the cameras. Each frame of the camera capturing a different digital representation of a complete gesture.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yeung’s 3D space gestures to incorporate the teachings of Hosenpud’s virtual plane generation.
Motivation to do so would be to allow the user to interact with a 3D scene, as taught by Hosenpud [See ¶-82].
As to claim 15, Yeung, and Hosenpud disclose the method of claim 14, wherein the tentative selection of the proximate modality control is performed without activating the function corresponding to the proximate modality control [Yeung, A cursor, shown in Fig 3DB, may be displayed on the screen as a small dot ("indicating the tentative selection") to notify the user of Z-in state (tentatively selecting) [See ¶-54]. The object (proximate interface control) shown in Fig 3DB is selected based on a Z-out state, as shown in Fig 3DC [See ¶-54], thus the Z-in gesture only tentatively selects the object ("without activating the function ") until the Z-out selects the object].
As to claim 17, Yeung, and Hosenpud disclose the method of claim 14, wherein the indicating of the tentative selection of the proximate modality control is done visually [Yeung, A cursor, shown in Fig 3DB, may be displayed on the screen as a small dot ("indicating of the tentative selection…visually") to notify the user of Z-in state (tentatively selecting) [See ¶-54]. The cursor is placed over an object (proximate modality control) as shown in Fig 3DB].
As to claim 18, Yeung discloses a method including: receiving a position of a detected virtual contact between a first control object and a virtual plane defined as substantially perpendicular to an orientation of a pointing direction of the first control object extending along a length of the first control object in a three-dimensional (3D) sensory space; generating a first gesture primitive based, at least in part, on the position of the detected virtual contact between the first control object and the virtual plane, … [The user may provide a select action 202, shown in Figs 2BA-2BB, as a Z-In contact between a user appendage HA (first control object) and a virtual surface 112 (virtual plane) [See ¶-47]. As shown in Fig 1B, the virtual surface 112 is within space (three-dimensional (3D) sensory space) [See ¶-28]. A camera 140 captures the user's gestures with the virtual surface 112 [See ¶-40, 29], thus a skilled artisan would understand that the surface 112 is within the visible field of view of the camera 140 as suggested by Fig 1B. Further, a skilled artisan would understand that the captured user gesture would cause a virtual gesture representation (first gesture primitive) to be generated. The surface 112 may be a plane [See ¶-27]. Fig 1A shows a “substantially perpendicular” orientation of the HA (first control object) with regard to the surface 112]
responsive to the received position tentatively selecting a displayed proximate interface control and indicating the tentative selection of the proximate interface control, the tentative selection of the proximate interface control representing a selection of the proximate interface control; [A user interface may be displayed for interaction by the user [See ¶-34, 79]. A cursor, shown in Fig 3DB, may be displayed on the screen as a small dot ("indicating the tentative selection") to notify the user of Z-in state (tentatively selecting) [See ¶-54]. The object (proximate interface control) shown in Fig 3DB is selected based on a Z-out state, as shown in Fig 3DC [See ¶-54], thus the Z-in gesture only tentatively selects the object]
detecting a free-space confirmatory gesture of a second control object (i) anywhere in a 3D field of view, (ii) without maintaining the virtual contact between the first control object and the virtual plane and (iii) while the proximate interface control remains tentatively selected; and [The object shown in Fig 3DB is selected based on a Z-out state (second gesture primitive), as shown in Fig 3DC [See ¶-54]. A camera 140 captures the user's gestures with the virtual surface 112 [See ¶-40, 29], thus a skilled artisan would understand that the Z-out state is within the visible field of view of the camera 140 as suggested by Fig 1B. The Z-out is the removal of the user's appendage HA from contact with the virtual surface 112 ("without maintaining a virtual contact") as shown in Fig 2AA [See ¶-45]. The cursor remains on the object for selection, as shown in Figs 3DA-3DC [See ¶-54]]
providing a signal to initiate a function corresponding to the proximate interface control based on the free-space confirmatory gesture [The cursor display is merely a form of feedback, rather than the sole functionality and response to a user’s gestures. Fig 3DC shows that the object is selected in response to the Z-out gesture [See ¶-54]. The selection causes the display of details of the selected object, item, data value, or page [See ¶-54]. Thus the system activates a zoom function and display of details (respectively functions of the object) corresponding to the selected object].
However, Yeung does not teach "wherein an orientation and location of the virtual plane is dependent upon a location and a tracked orientation of the pointing direction of the first control object extending along the length of the first control object responsive to the received position,".
On the other hand, Suzuki does teach "wherein an orientation and location of the virtual plane is dependent upon a location and a tracked orientation of the pointing direction of the first gesture primitive extending along the length of the first gesture primitive responsive to the received position,".
Hosenpud discloses that a stylus, display 150, a 3D scene, and virtual surface are displayed to the user in a 3D environment via eyewear 140 [See ¶-82, 71, 73]. A skilled artisan would understand that since physical objects and virtual elements are shown, the 3D scene constitutes augmented reality as suggested by Fig 6. A virtual plane may be generated beginning at the location of the tip (single point) of a stylus (current location), and with the orientation of the stylus (tracked orientation) [See ¶-82]. The tip is the pointing direction of the stylus “extending along a length of the single point of the first gesture primitive”. The tip of the stylus may be used to set the orientation (“orientation and a location”) the virtual plane [See ¶-89]. Cameras are utilized to track the user input/stylus [See ¶-74]. A skilled artisan would understand that the stylus input causes a digital representation (first gesture primitive) of the input to be generated by the cameras. Each frame of the camera capturing a different digital representation of a complete gesture.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yeung’s 3D space gestures to incorporate the teachings of Hosenpud’s virtual plane generation.
Motivation to do so would be to allow the user to interact with a 3D scene, as taught by Hosenpud [See ¶-82].
As to claim 19, Yeung, and Hosenpud disclose the method of claim 18, the tentative selection of the proximate interface control is performed without activating a function corresponding to the proximate interface control [Yeung, A cursor, shown in Fig 3DB, may be displayed on the screen as a small dot ("indicating the tentative selection") to notify the user of Z-in state (tentatively selecting) [See ¶-54]. The object (proximate interface control) shown in Fig 3DB is selected based on a Z-out state, as shown in Fig 3DC [See ¶-54], thus the Z-in gesture only tentatively selects the object ("without activating the function ") until the Z-out selects the object].
Claims 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al (US 20100199221 A1 thereafter “Yeung”), in view of Hosenpud et al (US 20170102791 A1 thereafter “Hosenpud”), in view of Rafii (US 8854433 B1).
As to claim 13, Yeung, and Hosenpud do not disclose "wherein the indicating of the tentative selection of the proximate interface control is done haptically".
On the other hand, Rafii does teach "wherein the indicating of the tentative selection of the proximate interface control is done haptically".
Rafii discloses that a user may interact with a virtual plane 62 [See Col 18, Ln 30-49]. The user interaction causes haptic feedback to be provided to the user [See Col 19, Ln 15-20]. Haptic feedback may be done via a ring 90 [See Col 22, Ln 4-5].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yeung’s 3D space gestures, and Hosenpud’s virtual plane generation to incorporate the teachings of Rafii's virtual plane haptic feedback.
Motivation to do so would be to allow the user to know that a desired virtual zone has been engaged, as taught by Rafii [See Col 22, Ln 12-14].
As to claim 16, Yeung, and Hosenpud do not disclose "wherein the indicating of the tentative selection of the proximate interface control is done haptically".
On the other hand, Rafii does teach "wherein the indicating of the tentative selection of the proximate interface control is done haptically".
Rafii discloses that a user may interact with a virtual plane 62 [See Col 18, Ln 30-49]. The user interaction causes haptic feedback to be provided to the user [See Col 19, Ln 15-20]. Haptic feedback may be done via a ring 90 [See Col 22, Ln 4-5].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yeung’s 3D space gestures, and Hosenpud’s virtual plane generation to incorporate the teachings of Rafii's virtual plane haptic feedback.
Motivation to do so would be to allow the user to know that a desired virtual zone has been engaged, as taught by Rafii [See Col 22, Ln 12-14].
As to claim 20, Yeung, and Hosenpud do not disclose "wherein the indicating of the tentative selection of the proximate interface control is done haptically".
On the other hand, Rafii does teach "wherein the indicating of the tentative selection of the proximate interface control is done haptically".
Rafii discloses that a user may interact with a virtual plane 62 [See Col 18, Ln 30-49]. The user interaction causes haptic feedback to be provided to the user [See Col 19, Ln 15-20]. Haptic feedback may be done via a ring 90 [See Col 22, Ln 4-5].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Yeung’s 3D space gestures, and Hosenpud’s virtual plane generation to incorporate the teachings of Rafii's virtual plane haptic feedback.
Motivation to do so would be to allow the user to know that a desired virtual zone has been engaged, as taught by Rafii [See Col 22, Ln 12-14].

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173